PER CURIAM:
Robert E. Young appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying reconsideration of that order. We have reviewed the record and *576find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Young v. Collier, No. 6:03-cv-3640, 2006 WL 2706965 (D.S.C. Sept. 19, 2006 & Mar. 23, 2007). Further, we deny Young’s motion for the appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.